Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered on or about January 3, 1990, which granted the petition and directed respondents to make appointments to Supervisor I (Welfare) Child Welfare Service Division and Supervisor I (Welfare) Protective Services for Adults Division from the master list of persons passing the Civil Service examination for the title of Supervisor I (Welfare), rather than from provisional employees who had one year’s casework or supervisory experience, unanimously affirmed, without costs.
*299Approximately 2,000 individuals passed the 1987 Civil Service examination for the title of Supervisor I (Welfare). As the notice of examination had provided, the New York City Director of Personnel selectively certified the eligible list for certain services within that title, including supervisory positions within the Child Welfare Services and Protective Services for Adults Divisions, by imposing an additional requirement of one year’s caseworker or supervisory experience in those areas. This resulted in a "master list” for the title and separate lists for these two "subtitles”. Petitioners do not challenge this practice, but complain that respondents have hired individuals who have met the one year’s experience qualification, but who did not pass the examination at any time, while more than 400 eligibles on the master list have not received promotions. This practice clearly violates Civil Service Law § 61 (1) and § 65 (1), which provide, respectively, "[appointments and promotions shall be made from the eligible list most nearly appropriate for the position to be filled” and that provisional appointments are authorized only where "there is no appropriate eligible list available for filling a vacancy in the competitive class”. (See, Matter of Nassau Ch. v Nassau County Civ. Serv. Commn., 97 AD2d 416; Matter of Ruggeri v Hall, 101 AD2d 934.) Concur—Milonas, J. P., Rosenberger, Asch, Smith and Rubin, JJ.